Citation Nr: 1411844	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-34 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an esophagus condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to July 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is in the claims file, so of record.


FINDING OF FACT

The Veteran does not have additional disability as a result of esophageal surgery in April 2007 at the Miami VA Medical Center (VAMC).


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for an esophagus condition.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. 
The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 


Here, prior to the initial rating decision in this matter, an April 2008 letter informed the Veteran of the requirements for substantiating a claim for compensation under 38 U.S.C.A. § 1151, and also provided notice of his and VA's respective responsibilities in obtaining evidence supportive of his claim.  Therefore, the duty to notify has been satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, such as, when appropriate, service treatment records (STRs) and other pertinent records, such as concerning his evaluation and treatment since service, whether from VA or private healthcare providers, as well as affording him an examination or obtaining a medical opinion when needed to make a decision on his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, to this end, the Veteran's STRs, post-service VA medical records, and private treatment records are in the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant evidence on his behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also as mentioned includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, in August 2008 the Veteran was provided a VA examination.  The examination report is adequate for deciding this claim.  Notably, the examiner reviewed the claims file and medical history, examined the Veteran and recorded the clinical findings, and provided clear explanation for the opinion stated which is consistent with the other evidence of record and enables the Board to make an informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There are no apparent inconsistencies or ambiguities in the examination report, and the Veteran has not challenged its adequacy or thoroughness, or the competency of the examiner.  See Sickels, 643 F.3d at 1365-66; Rizzo, 580 F.3d at 1290-1291.  Accordingly, VA's duty to obtain a VA examination and opinion is satisfied.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.


In sum, VA's duties to notify and assist under the VCAA have been satisfied.  The Veteran has had ample opportunity to participate effectively in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389  (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  Any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless, and that it is the burden of the claimant to show the error was harmful by at least providing an explanation as to how the error caused harm); see also 38 U.S.C.A. § 7261(b)(2) (West 2002) (providing that the Court must take due account of the rule of prejudicial error).

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria

For a claim, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 (Dec. 31, 1997).


In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b) (2013).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  See 38 C.F.R. § 3.361(c)(1) (2013).

Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) (2013).

Proximate cause also may be established where the Veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32).  See 38 C.F.R. § 3.361(d)(2) (2013).

The U.S. Court of Appeals for Veterans Claims (Court/CAVC) recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is credible, or worthy of belief.  Barr, 21 Vet. App. 303 (Observing that once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.  Gonzales, 218 F.3d at 1380-81.  See also Baldwin v. West, 13 Vet. App. 1, 8 (1999).

As observed by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court), lay evidence must "demonstrate some competence."  See King v. Shinseki 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).


Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Just, as well, laypersons equally have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence in the file.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. 
Analysis

The Veteran contends he has an esophagus condition as a result of surgery, specifically, esophageal pneumatic dilation, he had at the VAMC in Miami, Florida in April 2007.

The April 2007 operative report from the Miami VAMC reflects he underwent a procedure described as a "pneumatic balloon dilation for dysphagia," which is "performed when a patient has a partially or totally closed portion of the esophagus."  Records include an informed consent form detailing the procedure and the potential complications of the surgery.  A separate form indicates the Veteran acknowledged he was made aware of the procedure and accompanying risks, and during his hearing he acknowledged that he was told that he might have some bleeding from the procedure.  The pre- and post-operative diagnosis was dysphagia secondary to lower esophageal sphincter hypertension.  The surgery was prescribed and it was noted that the Veteran had tolerated the procedure well.

An addendum record shows that, after the procedure, the Veteran was to have an esophagram to evaluate for the possibility of perforation.  It appears that he was then given a follow-up appointment and incorrectly discharged, rather than having the esophagram.  The addendum indicates there were several unsuccessful attempts to contact him (the patient).  He and his wife have steadfastly disputed that that it was, in actuality, occurred.

The Veteran and his wife's hearing testimony, as well as medical records from St. Lucie Medical Center, indicate that after his discharge the Veteran experienced nausea, lightheadedness, and had multiple black, liquid stools.  His wife took him to the St. Lucie Medical Center Emergency Room, where he was observed to have been significantly dehydrated and anemic.  He therefore was admitted to the Intensive Care Unit (ICU) and given bowel rest and intravenous (IV) hydration.  He later underwent an esophagoduodenostomy, which discovered a large blood clot in his stomach and linear tears in his distal esophagus.  The operative notes indicate the distal esophageal tears were actively bleeding and were most likely from the esophageal balloon dilation at the Miami VAMC.  The tears were noted to "not appear to be overly deep and there [was] no evidence of frank perforation."  There are no records showing how long the Veteran remained in ICU or in the hospital, generally; however, he testified that he was in the ICU for two days and in the hospital for three or four days.

The Veteran and his wife further reported that, while he was in the St. Lucie Medical Center, his wife called the Miami VAMC and several people were "screaming at her" when she complained that the Veteran should not have been discharged after the esophageal pneumatic dilation.  The Veteran reported that the same day he was discharged from St. Lucie Medical Center, the Miami VAMC called and asked him to come be admitted.  He said he reported to the emergency room, but that he left after waiting for three hours.  He also said he was later scheduled for an appointment at the Miami VAMC, which he went to and which is confirmed in his VA treatment records, and that at that time he was told to not come back to that hospital, but instead to go to the West Palm Beach VAMC.

VA treatment records show that, in July 2008, the Veteran had a gastroenterology consultation at the West Palm Beach VAMC.  The treatment notes indicate that the dilation "only [had] provided very temporary relief of symptoms."  These records further note that the Veteran had stated that his dysphagia symptoms were stable and not worse than in the past.

In August 2008, the claims file was forwarded to a VA examiner for an opinion on the matter.  The examiner reviewed the record and noted the Veteran's complaints of dysphagia to liquid and solid food for thirteen or fourteen years.  She also noted that he had many esophageal dilation procedures in the past without much relief of symptoms.  With regards to the April 2007 esophageal dilation, in particular, at the Miami VAMC, she noted there was no indication of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in providing care.  She said the Veteran's condition was well-known to the Miami VAMC physicians that were treating him, and the procedure and complications were explained to him.  

She also indicated the events were reasonably foreseeable because the Veteran left without being discharged before an esophagram was done, which "was ordered after the esophageal procedure to look for possible complication," such as a tear.  She further observed that attempts were made to contact him to return, and that if he had the esophagram quickly, "the complication would have been caught early and treated promptly."  Lastly, she surmised there was no new disability proximately caused by the bleeding he had experienced after the esophageal pneumatic dilation.  His anemia had resolved, and as indicated by his later VA treatment records he is stable and has no new complaints.

When considering the probative value of this collective body of evidence for and against this claim, § 1151 compensation for an esophagus condition as a result of the April 2007 esophageal pneumatic dilation is unwarranted.  There obviously is stern disagreement over what actually occurred, insofar as just how the chain of events played out and who told who what and when, but regardless of that the overall weight of this evidence is against finding that the Veteran has additional disability as a result of that VA surgery.  And this is a fundamental requirement of a § 1151 claim.

In making this determination, the Board again acknowledges there is some discrepancy as to what actually happened at the Miami VAMC in April 2007, and why the Veteran was sent home or left prior to undergoing the esophagram.  But, irrespective of that, the very first question in these types of claims is whether there is additional disability.  Here, based on the VA examiner's opinion and even the Veteran's post-operative VA treatment records, there is no indication he meets this threshold requirement.  The esophageal bleeding he experienced in the aftermath of his surgery since has been treated and resolved without any further complications.  Nothing suggests he continues to have any sort of impairment on account of his VA surgery, so no permanency, even if accepting there was initial bleeding or whatever other complications following the dilation.


The Board has considered his and his wife's lay statements in support of his claim, including their testimony during the hearing.  However, they are not shown to have any specialized knowledge or expertise indicating they are capable of providing a competent opinion on the determinative issues in this appeal, nor for that matter have they actually claimed any additional disability as a result of the esophageal pneumatic dilation in question.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is any additional disability as a result of the medical procedure at issue, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  And the VA examiner's medical opinion clearly is unfavorable to the claim.  The Veteran has not offered any contrary medical opinion giving the Board reason to doubt or question the veracity of the VA examiner's conclusions.  The Veteran, himself, cannot refute this examiner's conclusions.

For these reasons and bases, the Board finds that the Veteran did not sustain additional disability as a result of his April 2007 esophageal pneumatic dilation.  Because this threshold element of the claim has not been met, the questions of whether VA met the standard of care, whether he provided informed consent, and whether an event not reasonably foreseeable occurred, are ultimately moot, although the VA examiner also ruled unfavorably concerning all of these other questions, as well, to the extent they, too, are medical determinations, or alternatively the evidence in the file is not supportive of the Veteran's position, to the extent they instead are factual determinations.



ORDER

The claim of entitlement to § 1151 compensation for an esophagus condition is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


